MURNAGHAN, Circuit Judge,
dissenting:
The issue that the panel here confronts— whether class treatment of the plaintiffs was appropriate — comes down to whether the plaintiffs are entitled to prove a pattern or practice of politically motivated discrimination as part of their prima facie case. If so, class certification was correct. The panel majority concludes that the “pattern or practice” method of proof is inappropriate in political patronage cases such as the one here and so reverses the district court’s order of class certification. Because I find the reasoning of the panel majority on that issue unpersuasive, and therefore consider the court’s certification of the class not to have been an abuse of discretion, I respectfully dissent;
The district court certified a class of individuals who, during the period from November 1984 to January 1985, occupied an “exempt” position in a North Carolina cabinet department and were subsequently subjected to adverse personnel actions because of their political affiliation or activities. The district court reasoned that class treatment was appropriate because whether the Martin Administration had engaged in a pattern or practice of politically motivated discharges and demotions was a question of fact common to all of the plaintiffs, which predominated over the individual issues.
The district court announced that it would first submit the question of whether there was a pattern or practice of politically motivated discrimination to the jury. If the jury should answer in the affirmative, said the district court, a presumption will arise that the individual members of the class were so discharged and the burden will then be on the defendants to prove, in each individual case, either that politically motivated discrimination was constitutionally justified or that the plaintiff would still have been fired in the absence of political discrimination.
Judge Russell, writing for the panel majority, has concluded that the “pattern or practice” method of proof adopted by the district court does not fit the political patronage context because not all politically motivated personnel actions taken against “exempt” office-holders violate the Constitution. Judge Russell points out that resolution of the claims will depend not only on whether political motivation played a part in the adverse personnel actions but also, for each plaintiff, on (1) whether the politically motivated action was justified; that is, whether political affiliation was an appropriate job requirement, and (2) whether there was a reason other than political affiliation that would, in truth, justify the action. Judge Russell concludes that the inquiry must go beyond, in the case of each plaintiff, whether that plaintiff had been subjected to a politically motivated discharge or demotion and instead concern whether the adverse personnel action was unconstitutional.
The fallacy of the panel majority’s reasoning lies in the erroneous view that a class should only be entitled to show a pattern or practice of discrimination with instances of discrimination that are irrefutably unlawful. That conclusion rewrites *147existing pattern or practice law. In other contexts in which it has been used — such as Title YII cases alleging discrimination on the basis of race, sex or religion — a showing of a pattern or practice of discrimination has only established a presumption that the plaintiffs were subjected to unlawful discrimination. That presumption could always be rebutted by showing, in the individual case, that (1) the discriminatory factor was bona fide or (2) the'asserted discriminatory factor did not cause the adverse action. See, e.g., Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 342, 97 S.Ct. 1843, 1858, 52 L.Ed.2d 396 (1977); 42 U.S.C. § 2000e-2(e). Yet these two defensive arguments are the same two inquiries that, in Judge Russell’s opinion, make pattern or practice proof inappropriate in the political setting. There simply is no significant distinction in that respect between, on the one hand, cases alleging political discrimination and, on the other, those alleging discrimination on the basis of race, sex or religion. In either context, the class’s showing of a pattern of discrimination is based on instances that are not necessarily unlawful and the presumption that such a showing creates is not disposi-tive on the question of liability.
Moreover, Judge Russell’s concern — that the initial presumption of political discrimination should not arise from legitimate instances of political patronage — does not fit the case we have before us. The plaintiffs who had jobs for which party affiliation was an appropriate requirement have already been dismissed from the case. The Elrod-Branti determination is a question of law, which the district court appropriately made on summary judgment. Indeed, the plaintiffs agreed to limit the evidence used to show a pattern of politically motivated discrimination to the actions taken against those plaintiffs who, as already determined by the district court, could not have been, consistent with the Constitution, discharged or demoted for political affiliation reasons.*
Finally, the scheme adopted by the district court fully comports with the way the Supreme Court and the Fourth Circuit have allocated the burden of proof in political patronage cases. Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976), and Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), place the burden of justifying politically motivated discharge squarely on the hiring authority. Elrod, 427 U.S. at 368, 96 S.Ct. at 2687; Branti, 445 U.S. at 518, 100 S.Ct. at 1294; see Jones v. Dodson, 727 F.2d 1329, 1334-35 (4th Cir.1984). Similarly, Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977), places the burden of proof on the public employer to show that a constitutionally legitimate reason, such as poor performance, justified discharge in the face of proof of a pattern of politically motivated adverse personnel actions. The scheme adopted by the district court, which would put the burden on the defendant to justify the adverse personnel actions once a pattern of politically motivated personnel actions had been shown, does not alter the burden of proof assignments under either Elrod-Branti or Mt. Healthy.
Accordingly, I respectfully dissent.

 And, in the absence of such an agreement, the Fourth Circuit or the district court could require the limitation as a matter of law — a much more rational measure than completely forbidding pattern or practice evidence.